Order issued October     3 , 2012




                                              In The
                                (Court iiiApprats
                         NMI!. Elistrirt of rxas at Dallas
                                      No. 05-11-01483-CV


                          GABRIEL AGUINAGA, ET AL., Appellant

                                                V.

                            WELLS FARGO BANK, N.A., Appellee


                                            ORDER

       On August 13, 2012, appellee filed a notice of nonsuit in this Court. On September 14, 2012,

the Court informed the parties that, unless an objection was received by September 24, this Court

would abate the appeal in order to permit proceedings in the trial court to vacate the judgment.

Having received no objection, we ABATE this case until further order of this Court. The parties are

ORDERED to inform the Court of the status of the trial court's judgment within forty-five days.